DETAILED ACTION
Non-final Office Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This action is responsive to communications:  The instant application filed 31 December 2020 which is a reissue of application 14/767159 (U.S. Patent No. 10,166,427, published January 1, 2019).
Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding with respect to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73.
Claims 1-16 were published in US Patent 10,166,427.  A preliminary amendment was filed concurrently with the application on 31 December 2020.  By way of the preliminary amendment, new claims 17-37 were added. Therefore, claims 1-37 are currently pending in the application.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference characters 67’, 56’, 42’, 95’, 90’, 88’, 94’, 84’, 54’, 86’, 44’, 98’, 50’, 62’, 65’, 60’, 100’, 52’, 58’, 112’, and 110’ (figure 8B) are not mentioned in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.173(a)-(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.173(a)-(d) are required in reply to the Office action to avoid abandonment of the application. The objection to the drawings will not be held in abeyance.
It is suggested that only those elements in the drawing (figure 8B), that differ from the other figures be indicated with an apostrophe and be included in the specification. All other elements that are the same as all the other figures need not include an apostrophe and need not be added to the specification.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification does not provide antecedent basis the claim limitation “a single weight plate indicia corresponds to a weight plate such that one full rotation of the selector element retains every weight plate in said at least one of the first and second weight sets” (claims 14 and 35).
The bolded language is not found in the specification.

Claims
The present reissue includes original claims 1-16.  Independent claims 1, 15, 16, 17, 19, 20, 22, 36 and 37 are reproduced below. 
1. (Original) A selectable weight set apparatus comprising:

a handle assembly comprising a handle having a first end portion and a second end portion opposite the first end portion;

a first weight set adapted to be supported on the first end portion of the handle and a second weight set adapted to be supported on the second end portion of the handle, each of the first and second weight sets comprising a plurality of weight plates;

an adjustment assembly for selecting a number of weight plates to be retained to the handle assembly, the adjustment assembly comprising at least one selector for movement relative to at least one of the first and second weight sets to engage and select the weight plates in said at least one of the first and second weight sets; and

a locking assembly for fixing the at least one selector relative to said at least one of the first and second weight sets, the locking assembly comprising a first locking element and a plurality of second locking elements, the first locking element being configured for releasable engagement with the at least one selector and one of the plurality of second locking elements on the at least one selector after the at least one selector is moved to engage and select the weight plates in said at least one of the first and second weight sets;

wherein the adjustment assembly further comprises a selector element fixed to the first locking element and operatively connected to the at least one selector for moving the at least one selector to retain a selected number of weight plates, movement of the selector element to advance the at least one selector to a selected weight plate aligning the first locking element with a second locking element associated with the selected weight plate; and

wherein the adjustment assembly further comprises at least one gear assembly for moving the at least one selector to engage and select the weight plates in said at least one of the first and second weight sets, the gear assembly engaging the at least one selector at a first location and the first locking element engaging the at least one selector at a second location different from the first location.


a handle for supporting a plurality of weight plates;

an adjustment assembly associated with the handle for selecting a number of weight plates to be retained to the handle, the adjustment assembly comprising at least one selector for movement relative to the handle to engage and select the weight plates to be retained to the handle, the selector having a length; and

a locking assembly for fixing the at least one selector relative to the handle, the locking assembly comprising a first locking element and a plurality of recesses on the at least one selector, the first locking element being configured for releasable engagement with the at least one selector and one of the plurality of recesses on the at least one selector to place the locking assembly in locked and unlocked configurations, each recess of the plurality of recesses defining a longitudinal
axis extending transverse to the length of the selector, the first locking element being movable along the longitudinal axes of the plurality of recesses to place the locking assembly in the locked and unlocked configurations;

wherein the adjustment assembly further comprises a selector element fixed to the first locking element and operatively connected to the at least one selector for moving the at least one selector to retain a selected number of weight plates.

16. (Original) A handle assembly for a selectable weight set apparatus comprising:
a handle for supporting a plurality of weight plates;

an adjustment assembly associated with the handle for selecting a number of weight plates to be retained to the handle, the adjustment assembly comprising at least one selector shaft for movement lengthwise of the at least one selector shaft relative to the handle to engage and select the weight plates to be retained to the handle; and

a locking assembly for fixing the at least one selector shaft relative to the handle, the locking assembly comprising an actuator shaft and a plurality of locking structures on the at least one selector shaft, the actuator shaft being linearly movable relative to the at least one selector shaft to engage and disengage the locking structures on the at least one selector shaft to place the locking assembly in locked and unlocked configurations;

wherein the actuator shaft is operatively connected to the at least one selector shaft to drive movement of the at least one selector shaft to retain a selected number of weight plates.

17. (New) A selectable weight set apparatus comprising:

a handle assembly comprising a handle having a first end portion and a second end portion opposite the first end portion;

a first weight set adapted to be supported on the first end portion of the handle and a second weight set adapted to be supported on the second end portion of the handle, each of the first and second weight sets comprising a plurality of weight plates;

an adjustment assembly for selecting a number of weight plates to be retained to the handle assembly, the adjustment assembly comprising at least one selector for movement relative to at least one of the first and second weight sets to engage and select the weight plates in said at least one of the first and second weight sets;

a locking assembly for fixing the at least one selector relative to said at least one of the first and second weight sets, the locking assembly comprising a first locking element, a plurality of second locking elements, and a retaining member slidably mounted on the handle assembly for selectively placing the locking assembly in locked and unlocked configurations, the first locking element being configured for releasable engagement with the at least one selector and one of the
plurality of second locking elements on the at least one selector after the at least one selector is moved to engage and select the weight plates in said at least one of the first and second weight sets;

wherein the first locking element includes a shoulder and the retaining member is adapted to engage the shoulder of the first locking element to retain the locking assembly in the locked configuration; and
wherein the first locking element comprises a tubular portion and a conical portion around the tubular portion, the conical portion defining the shoulder of the first locking element.


19. (New) A selectable weight set apparatus comprising:

a handle assembly comprising a handle having a first end portion and a second end portion opposite the first end portion;

a first weight set adapted to be supported on the first end portion of the handle and a second weight set adapted to be supported on the second end portion of the handle, each of the first and second weight sets comprising a plurality of weight plates;

an adjustment assembly for selecting a number of weight plates to be retained to the handle assembly, the adjustment assembly comprising at least one selector for movement relative to at least one of the first and second weight sets to engage and select the weight plates in said at least one of the first and second weight sets;

a locking assembly for fixing the at least one selector relative to said at least one of the first and second weight sets, the locking assembly comprising a first locking element, a plurality of second locking elements, and a retaining member slidably mounted on the handle assembly for selectively placing the locking assembly in locked and unlocked configurations, the first locking element being configured for releasable engagement with the at least one selector and one of the
plurality of second locking elements on the at least one selector after the at least one selector is moved to engage and select the weight plates in said at least one of the first and second weight sets;
wherein the first locking element includes a shoulder and the retaining member is adapted to engage the shoulder of the first locking element to retain the locking assembly in the locked configuration; and

wherein the retaining member is slidable to disengage the retaining member from the shoulder of the first locking element for placing the locking assembly in the unlocked configuration.

20. (New) A selectable weight set apparatus comprising:

a handle assembly comprising a handle having a first end portion and a second end portion opposite the first end portion:

a first weight set adapted to be supported on the first end portion of the handle and a second weight set adapted to be supported on the second end portion of the handle, each of the first and second weight sets comprising a plurality of weight plates;

an adjustment assembly for selecting a number of weight plates to be retained to the handle assembly, the adjustment assembly comprising at least one selector for movement relative to at least one of the first and second weight sets to engage and select the weight plates in said at least one of the first and second weight sets;

a locking assembly for fixing the at least one selector relative to said at least one of the first and second weight sets, the locking assembly comprising a first locking element, a plurality of second locking elements, and a retaining member slidably mounted on the handle assembly for selectively placing the locking assembly in locked and unlocked configurations, the first locking element being configured for releasable engagement with the at least one selector and one of the
plurality of second locking elements on the at least one selector after the at least one selector is moved to engage and select the weight plates in said at least one of the first and second weight sets;

wherein the first locking element includes a shoulder and the retaining member is adapted to engage the shoulder of the first locking element to retain the locking assembly in the locked configuration; and

wherein the first locking element is biased toward a position corresponding to the unlocked configuration of the locking assembly.

22. (New) A selectable weight set apparatus comprising:

a handle assembly comprising a handle having a first end portion and a second end portion opposite the first end portion;

a first weight set adapted to be supported on the first end portion of the handle and a second weight set adapted to be supported on the second end portion of the handle, each of the first and second weight sets comprising a plurality of weight plates;

an adjustment assembly for selecting a number of weight plates to be retained to the handle assembly, the adjustment assembly comprising at least one selector for movement relative to at least one of the first and second weight sets to engage and select the weight plates in said at least one of the first and second weight sets;

a locking assembly for fixing the at least one selector relative to said at least one of the first and second weight sets, the locking assembly comprising a first locking element and a plurality of second locking elements, the first locking element being configured for releasable engagement with the at least one selector and one of the plurality of second locking elements on the at least one selector after the at least one selector is moved to engage and select the weight plates in said at least one of the first and second weight sets;

wherein the adjustment assembly further comprises _a selector _element_ operatively connected to the at least one selector for moving the at least one selector to retain a selected number of weight plates, wherein movement of the selector element from a first selector element position to a second selector element position causes movement of the selector from a first selector position
to a second selector position, wherein movement of the selector element to advance the at least one selector to a selected weight plate aligns the first locking element with a second locking element associated with the selected weight plate, wherein the adjustment assembly and the locking assembly are adapted and configured to prevent, when the first locking element is engaged with any of the plurality of second locking elements, movement of the selector element from the
first selector element position to the second selector element position and movement of the selector from the first selector position to the second selector position, wherein the adjustment assembly and the locking assembly are adapted and configured to allow, when the first locking element is disengaged with the plurality of second locking elements, movement of the selector element from
the first selector element position to the second selector element position and movement of the selector from the first selector position to the second selector position; and

wherein the adjustment assembly further comprises at least one gear assembly for moving the at least one selector to engage and select the weight plates in said at least one of the first and second weight sets, the gear assembly engaging the at least one selector at a first location and the first locking element engaging the at least one selector at a second location different from the first location.

36. (New) A handle assembly for a selectable weight set apparatus comprising:

a handle for supporting a plurality of weight plates;

an adjustment assembly associated with the handle for selecting a number of weight plates to be retained to the handle, the adjustment assembly comprising at least one selector for movement relative to the handle to engage and select the weight plates to be retained to the handle, the selector having a length;

and a locking assembly for fixing the at least one selector relative to the handle, the locking assembly comprising a first locking element and a plurality of recesses on the at least one selector, the first locking element being configured for releasable engagement with the at least one selector and one of the plurality of recesses on the at least one selector to place the locking assembly in locked and unlocked configurations, each recess of the plurality of recesses defining a longitudinal axis extending transverse to the length of the selector, the first locking element being movable along the longitudinal axes of the plurality of recesses to place the locking assembly in the locked and unlocked configurations;

wherein the adjustment assembly further comprises a selector element operatively connected to the at least one selector for moving the at least one selector to retain a selected number of weight plates, wherein movement of the selector element from a first selector element position to a second selector element position causes movement of the selector from a first selector position
to a second selector position, wherein movement of the selector element to advance the at least one selector to a selected weight plate aligns the first locking element with one of the plurality of recesses associated with the selected weight plate, wherein the adjustment assembly and the locking assembly are adapted and configured to prevent, when the first locking element is engaged with any of the plurality of recesses, movement of the selector element from the first selector
element position to the second selector element position and movement of the selector from the first selector position to the second selector position, wherein the adjustment assembly and the locking assembly are adapted and configured to allow, when the first locking element is disengaged with the plurality of recesses, movement of the selector element from the first selector element position to the second selector element position and movement of the selector from the first selector position to the second selector position.
 

37. (New) A handle assembly for a selectable weight set apparatus comprising:

a handle for supporting a plurality of weight plates;

an adjustment assembly associated with the handle for selecting a number of weight plates to be retained to the handle, the adjustment assembly comprising at least one selector shaft for movement lengthwise of the at least one selector shaft relative to the handle to engage and select the weight plates to be retained to the handle; and

a locking assembly for fixing the at least one selector shaft relative to the handle, the locking assembly comprising an actuator shaft and a plurality of locking structures on the at least one selector shaft, the actuator shaft being linearly movable relative to the at least one selector shaft to engage and disengage the locking structures on the at least one selector shaft to place the locking assembly in locked and unlocked configurations;

wherein the actuator shaft is operatively cooperative with the at least one selector shaft to retain a selected number of weight plates, wherein the adjustment assembly and the locking assembly are adapted and configured to prevent, when the actuator shaft is engaged with any of the plurality of locking structures, movement of the selector shaft from a first selector shaft position to a second selector shaft position, and wherein the adjustment assembly and the locking assembly are adapted and configured to allow, when the actuator shaft is disengaged with the plurality of locking structures, movement of the selector shaft from the first selector shaft position to the second selector shaft position.


Oath/Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
From MPEP 1414:
“The ‘at least one error’ which is relied upon to support the reissue application must be set forth in the oath/declaration. It is not necessary, however, to point out how (or when) the error arose or occurred. Further, it is not necessary to point out how (or when) the error was discovered. If an applicant chooses to point out these matters, the statements directed to these matters will not be reviewed by the examiner, and the applicant should be so informed in the next Office action. What is needed for the oath/declaration statement as to error is the identification of ‘at least one error’ relied upon. For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration. If the initial reissue oath/declaration ‘states at least one error’ in the original patent, and, in addition, recites the specific corrective action taken in the reissue application, the oath/declaration would be considered acceptable, even though the corrective action statement is not required…
Likewise, a statement of the error as ‘…the inclusion of claims 3-5 which were unduly broad…’ and then canceling claims 3-5, would not be considered a sufficient "error" statement because applicant has not pointed out what the canceled claims lacked that the remaining claims contain. The statement of what the remaining claims contain need not identify specific limitations, but rather may provide a general identification, such as ‘Claims 3-5 did not provide for any of the tracking mechanisms of claims 6-12, nor did they provide an attachment mechanism such as those in claims 1-2 and 9-16.’” (emphasis examiner)

The error statement, specifically as set forth in the appendix, does not identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.
The appendix states, in pertinent part:


As can be seen above, although Patent Owner has identified specific claims, i.e., original independent patent claims 1, 15, and 16, Patent Owner has failed to identify specific language within those claims that render the original patent wholly or partly inoperative or invalid. 
In particular, in the appendix provided with the declaration, Patent Owner cited a recitation within original patent claims 1, 15 and 16, but did not identify specifically what language in claims 1, 15 and 16 was the “single word, phrase, or expression” that was removed in the new reissue claims, i.e., what specific language caused the patent to be “wholly or partly inoperative or invalid.”
Patent Owner need only cite one error that caused the patent to be wholly or partly inoperative or invalid.
For example, Patent Owner could state:
Applicant believes the original patent to be partly inoperative or invalid by reason
of the patentee claiming less than patentee had a right to claim in the patent. The
original patented claim 1 recited the adjustment assembly further comprises a selector element “fixed to the first locking element.”  The limitation of "fixed to the first locking element" could be identified as unduly narrowing claim 1 since that is what seems to be language of claim 1 that has been taken out from the new reissue claims.
To just identify a long recitation from original patent claim 1 and then say that instead new reissue claim 22 recites a long recitation which has some things in common with claim 1 and some things different from claim 1, is NOT identifying what language was removed from original patent claim 1 to broaden new reissue claim 22 in comparison.  The Examiner should not have to compare the two long recitations to try to discern what language from claim 1 has been taken out and it not now in new reissue claim 22.  In other words, Patent Owner should explicitly identify, perhaps even quote,” what specific language was in original patent claim 1 and is not now in new reissue claim 22.
Even though 37 CFR 1.175(a) allows for the Patent Owner to identify more than one error (“must also specifically identify at least one error”), only one error is needed to comply with the requirements of 37 CFR 1.175(a). If Patent Owner so chooses, other errors can also be listed, identifying the specific language of the claims.

Claim Rejections - 35 USC § 251 
Claims 1-37 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Claims 17-21 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
The determination for whether any newly presented claims are subject to recapture is made by the three step test for recapture (MPEP 1412.02):

For New Claim 17:
Step One:
New independent claim 17 is broader in at least one respect than the patented independent claim 1. With respect to new claim 17, the limitation of claim 1, “wherein the adjustment assembly further comprises at least one gear assembly for moving the at least one selector to engage and select the weight plates in said at least one of the first and second weight sets, the gear assembly engaging the at least one selector at a first 

Step Two:
The broadened aspects of claim 17 mentioned above relate to subject matter surrendered in applicant's responses filed in US Application 14/767,159.
Both in the remarks filed by Applicant, on 06/22/2018, and in the examiner’s Reasons for Allowance, mailed 08/01/2018, the above quoted subject matter has been established as critical to the patentability of claim 1.
From then-Applicant’s remarks, filed 6/22/2018, page 7:
“Allowable Subject Matter
Applicant wishes to thank the Examiner for the indication of allowable subject matter in claims 2-6 and 11-15. Claim 1 is amended to include the allowable subject matter of claim 2.
Accordingly, Applicant submits that claim 1 is in condition for allowance. Claims 3-7 and 9-16 depend directly or indirectly from claim 1 and are submitted to be patentable for at least the same reasons as Claim 1.”

Step Three:
New claim 17 is narrower than patented claim 1 in at least one respect. The limitations added to amended claim 17 that were not present in amended patented claim 1 are “a retaining member slidably mounted on the handle assembly for selectively placing the locking assembly in locked and unlocked configurations” and “wherein the first locking element includes a shoulder and the retaining member is adapted to engage the shoulder of the first locking element to retain the locking assembly in the locked configuration; and wherein the first locking element comprises a tubular portion and a conical portion around the tubular portion, the conical portion defining the shoulder of 
See MPEP 1412.02 (C).
For New Claim 19:
Step One:
New independent claim 19 is broader in at least one respect than the patented independent claim 1. With respect to new claim 19, the limitation of claim 1, “wherein the adjustment assembly further comprises at least one gear assembly for moving the at least one selector to engage and select the weight plates in said at least one of the first and second weight sets, the gear assembly engaging the at least one selector at a first location and the first locking element engaging the at least one selector at a second location different from the first location” is not found in new independent claim 19.
Step Two:
The broadened aspects of claim 19 mentioned above relate to subject matter surrendered in applicant's responses filed in US Application 14/767,159.
Both in the remarks filed by Applicant, on 06/22/2018, and in the examiner’s Reasons for Allowance, mailed 08/01/2018, the above quoted subject matter has been established as critical to the patentability of claim 1.
From then-Applicant’s remarks, filed 6/22/2018, page 7:
“Allowable Subject Matter
Applicant wishes to thank the Examiner for the indication of allowable subject matter in claims 2-6 and 11-15. Claim 1 is amended to include the allowable subject matter of claim 2.
Accordingly, Applicant submits that claim 1 is in condition for allowance. Claims 3-7 and 9-16 depend directly or indirectly from claim 1 and are submitted to be patentable for at least the same reasons as Claim 1.”

Step Three:
New claim 19 is narrower than patented claim 1 in at least one respect. The limitations added to amended claim 19 that were not present in amended patented claim 1 are “a retaining member slidably mounted on the handle assembly for selectively placing the locking assembly in locked and unlocked configurations” and “wherein the first locking element includes a shoulder and the retaining member is adapted to engage the shoulder of the first locking element to retain the locking assembly in the locked configuration; and wherein the retaining member is slidable to disengage the retaining member from the shoulder of the first locking element for placing the locking assembly in the unlocked configuration”, which are considered to be materially narrowed in other aspects not related to the SGL.
See MPEP 1412.02 (C).
For New Claim 20:
Step One:
New independent claim 20 is broader in at least one respect than the patented independent claim 1. With respect to new claim 20, the limitation of claim 1, “wherein the adjustment assembly further comprises at least one gear assembly for moving the at least one selector to engage and select the weight plates in said at least one of the first and second weight sets, the gear assembly engaging the at least one selector at a first location and the first locking element engaging the at least one selector at a second location different from the first location” is not found in new independent claim 20.

Step Two:
The broadened aspects of claim 20 mentioned above relate to subject matter surrendered in applicant's responses filed in US Application 14/767,159.
Both in the remarks filed by Applicant, on 06/22/2018, and in the examiner’s Reasons for Allowance, mailed 08/01/2018, the above quoted subject matter has been established as critical to the patentability of claim 1.
From then-Applicant’s remarks, filed 6/22/2018, page 7:
“Allowable Subject Matter
Applicant wishes to thank the Examiner for the indication of allowable subject matter in claims 2-6 and 11-15. Claim 1 is amended to include the allowable subject matter of claim 2.
Accordingly, Applicant submits that claim 1 is in condition for allowance. Claims 3-7 and 9-16 depend directly or indirectly from claim 1 and are submitted to be patentable for at least the same reasons as Claim 1.”



Step Three:
New claim 20 is narrower than patented claim 1 in at least one respect. The limitations added to amended claim 20 that were not present in amended patented claim 1 are “a retaining member slidably mounted on the handle assembly for selectively placing the locking assembly in locked and unlocked configurations” and “wherein the first locking element includes a shoulder and the retaining member is adapted to engage the shoulder of the first locking element to retain the locking assembly in the locked configuration; and wherein the first locking element is biased toward a position corresponding to the unlocked configuration of the locking assembly”, which are considered to be materially narrowed in other aspects not related to the Surrender Generating Limitation (SGL).
See MPEP 1412.02 (C).
 
Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,166,427 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

The prior art to Svenberg, Chen Hoglund, Dalebout and Olsen show the current state of the art in adjustable dumbbells.

Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees: 	/ple/ and /GAS/